[Cite as State ex rel. Moorer v. Donnelly, 2014-Ohio-2066.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101031


                             STATE OF OHIO EX REL.,
                              CORNELIUS MOORER
                                                              RELATOR

                                                      vs.

                     MICHAEL P. DONNELLY, JUDGE
                                                              RESPONDENT



                                           JUDGMENT:
                                           WRIT DENIED


                                       Writ of Procedendo
                                       Motion No. 473412
                                        Order No. 474025
RELEASE DATE:               May 13, 2014
FOR RELATOR

Cornelius Moorer, pro se
Inmate No. A543-644
Marion Correctional Institution
P.O. Box 57
Marion, OH 43301


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113




MELODY J. STEWART, J.:
      {¶1} Cornelius Moorer has filed a complaint for a writ of procedendo.      Moorer

seeks a writ that requires Judge Michael P. Donnelly to render a ruling with regard to a

motion to “correct the journal entry filed on March 19, 2008, to properly reflect the

sentence imposed in open court on March 17, 2008” that was journalized in State v.

Moorer, Cuyahoga C.P. No. CR-07-497196-A.            We decline to issue a writ of

procedendo on behalf of Moorer.

      {¶2} Attached to Judge Donnelly’s motion for summary judgment is a copy of a

judgment entry, journalized on March 21, 2014, which demonstrates that a ruling has

been issued with regard to Moorer’s motion to correct the original sentencing journal

entry. Moorer’s request for a writ of procedendo is moot. State ex rel. Fontanella v.

Kantos, 117 Ohio St. 3d 514, 2008-Ohio-1431, 885 N.E.2d 220;     State ex rel. Reynolds v.

Basinger, 99 Ohio St. 3d 303, 2003-Ohio-3631, 791 N.E.2d 459. In addition, a writ of

procedendo will not issue to compel the performance of a duty that has already been

performed. State ex rel. Rose v. McGinty, 123 Ohio St. 3d 86, 2009-Ohio-4050, 914
N.E.2d 366; State ex rel. Sevayega v. McMonagle, 122 Ohio St. 3d 54, 2009-Ohio-2367,

907 N.E.2d 1180.
      {¶3} Accordingly, we grant Judge Donnelly’s motion for summary judgment.

Costs to Moorer. The court directs the clerk of court to serve all parties with notice of

this judgment and the date of entry upon the journal as required by Civ.R. 58(B).

      {¶4} Writ denied.




MELODY J. STEWART, JUDGE

EILEEN A. GALLAGHER, P.J., and
TIM McCORMACK, J., CONCUR